DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DALIA ISRAEL,
                                Appellant,

                                     v.

       EBHC, LLC as trustee of THE EBHC, LLC LAND TRUST,
                             Appellee.

                              No. 4D22-1096

                         [November 17, 2022]

  Appeal from the County Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Sara    Alijewicz,   Judge;     L.T.    Case     No.
502020CC002479XXXXWB.

  Bart T. Heffernan, Fort Lauderdale, for appellant.

  No appearance for Appellee.

PER CURIAM.

  Affirmed.

GROSS, MAY and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.